Citation Nr: 0913249	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-23 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
right ear hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was a firing battery chief and gun mechanic 
during his time on active duty; his exposure to acoustic 
trauma is presumed.

2.  The preponderance of the evidence is against a finding 
that the appellant's right ear hearing loss is the result of 
a disease or injury in service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active military duty.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claim

The appellant alleges that he currently suffers from right 
ear hearing loss as a result of acoustic trauma in service.  
Specifically, he alleges that his hearing problems were 
caused by his duties as a firing battery chief and gun 
mechanic.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to bilateral hearing loss, VA has specifically 
defined what is meant by a "disability" for the purposes of 
service connection.  See 38 C.F.R. § 3.385 (2008).  
("[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.").  

The Board notes at the outset that the appellant has a 
current diagnosis of right ear hearing loss.  See VA 
audiological examination report, October 11, 2006. 

With regard to the question of in-service incurrence, as 
noted above, the appellant's complete service treatment 
records were not available for review.  The appellant's 
February 18, 1954 service separation examination report 
revealed the following audiological findings:





HERTZ




500
1000
2000
3000
4000
8000
RIGHT
-10 
(5)
-10 
(0)
-10 (0)
n/a
-5 (0)
15 
(25)
LEFT
-5 
(10)
0 (10)
-10 (0)
n/a
30 
(35)
20 
(30)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

Despite the absence of the remaining records, the appellant 
does not allege that he was actually treated during service 
for right ear hearing loss.  Rather, he maintains he was 
exposed to extensive acoustic trauma during service.  
Affording the appellant the full benefit of the doubt, the 
Board will presume that he was exposed to acoustic trauma 
during service.  Incidentally however, the Board notes that 
the appellant did not complain of right ear hearing loss 
within one year of discharge from active duty service, thus 
hearing loss may not be presumed.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).

Finally, the Board turns to the question of medical nexus.  
The only evidence in support of the appellant's claim 
consists of lay statements alleging that his right ear 
hearing loss is the result of acoustic trauma in service.  
The Board acknowledges that the appellant is competent to 
give evidence about what he experiences; for example, he is 
competent to discuss his experiences in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  

Evidence against the appellant's claim consists of the VA 
audiological examination conducted in October 2006.  The 
examiner noted that the appellant had been exposed to 155mm 
howitzers in Korea as a firing battery chief and gun 
mechanic.  It was also noted that he was a right hand 
shooter.  The appellant's audiological findings were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
50
75
95
LEFT
20
25
40
80
105

Following his discharge from service, the appellant reported 
that he worked in an automotive plant as a die maker from 
1951 until 1993.  Recreational noise exposure included 
firearm use (several shots per year during deer hunting 
season), snowmobile operator for 25 years and small home 
power tools.  

The examiner commented that the appellant exited service with 
normal right ear hearing for pure tone air conduction 
thresholds.  Further, the examiner referred to a 2005 finding 
of the Institute of Medicine's landmark study of Military 
Noise Exposure, which indicated anatomical and physiological 
data on recovery suggested that it was unlikely that noise 
induced hearing loss has a delayed onset or can be 
progressive or cumulative.  This, in conjunction with the 
appellant's extensive history of occupational and 
recreational noise exposure, led the examiner to conclude 
that the appellant's right ear hearing loss was not due to 
military noise exposure.  See VA audiological examination 
report, October 11, 2006.

Although the Board is sympathetic to the difficulties the 
appellant must face with his right ear hearing loss, and, 
again, does not doubt that he was exposed to excessive noise 
during service, the fact is that right ear hearing loss 
cannot be connected to the appellant's time in service.  A 
medical professional has stated that right ear hearing loss 
is not consistent with service related noise exposure, and 
the only opinion to the contrary is the appellant's own 
opinion.  The Board has no choice in these circumstances but 
to deny the claim.  The evidence is not in equipoise since 
the negative opinion carries more weight than the positive 
lay opinion for the reasons detailed above.  As the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of entitlement to service connection for 
right ear hearing loss must be denied.  See 38 U.S.C.A §5107 
(West 2002).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to the initial adjudication of the appellant's claim, 
letters dated in June 2006 and August 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Despite this change in the 
regulation, the June 2006 notice letter informed the 
appellant that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  

The June 2006 notice letter also informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The VA medical examination report is in the 
file.  Private medical records identified by the appellant 
have also been obtained, to the extent possible. 

In August 2006, the appellant was informed that his service 
records were most likely destroyed by the fire at the 
National Personnel Records Center in 1973.  In a case such as 
this where the appellant's service records are incomplete, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board must point out, however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the appellant's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
appellant in developing the claim, and to explain its 
decision when the appellant's service treatment records have 
been destroyed.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).

In fulfilling its heightened obligation, in August 2006, VA 
requested that the appellant submit any service records that 
he possessed.  The appellant was also provided with Forms 
13055 and 13075 to submit in support of his claim.  The 
appellant did not return these forms.  Regardless, the Board 
notes that the denial of this claim is not based on lack of 
in-service incurrence.  Rather, as described more fully 
above, his exposure to acoustic trauma during service is 
conceded, but the medical opinion as to the etiology of his 
right ear hearing loss is against the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in 
October 2006 to obtain an opinion as to whether his right ear 
hearing loss could be directly attributed to service.  
Further examination or opinion is not needed on the claim 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the appellant's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER


Entitlement to service connection for right ear hearing loss 
is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


